 1   MCGREGOR W. SCOTT
     United States Attorney
 2   ANDRE M. ESPINOSA
     KEVIN C. KHASIGIAN
 3   Assistant U.S. Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         2:18-CR-00209-KJM
12                 Plaintiff,
                                                       PRELIMINARY ORDER OF
13          v.                                         FORFEITURE
14   JIM A. MERON,
15                 Defendant.
16

17          Based upon the plea agreement entered into between plaintiff United States of America and

18 defendant Jim A. Meron, it is hereby ORDERED, ADJUDGED AND DECREED as follows:

19          1.     Pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), defendant Jim A. Meron’s

20 interest in the following property shall be condemned and forfeited to the United States of America, to be

21 disposed of according to law:

22                 a.      $257,258 maintained at American River Bank, account number 310042213 held in
                           the name of Time Enterprises, LLC.;
23
                   b.      $99,947 maintained at Wells Fargo Bank, account number 6311698424, held in the
24                         name of Meron, Inc., DBA: WOW Imaging Products;
25                 c.      $293,568 maintained at Wells Fargo Bank, account number 6038669990, held in
                           the name of Michael and Erin Lowe;
26
                   d.      $24,502 maintained at Wells Fargo Bank, account number 0390560696, held in the
27                         name of Michael and Erin Lowe; and
28
                                                         1
                                                                              Preliminary Order of Forfeiture
                    e.      $1,050,000.00 maintained at Fidelity Investments, account number 676-411771,
 1                          held in the name Jimmy A. Meron Family Trust.
 2          2.      The above-listed property was used or intended to be used to commit or to promote the

 3 commission of violation of 18 U.S.C. § 1341.

 4          3.      Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be authorized to seize

 5 the above-listed property. The aforementioned property shall be seized and held by the U.S. Marshals

 6 Service, in its secure custody and control.

 7          4.      a.      Pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), incorporating 21

 8 U.S.C. § 853(n) and Local Rule 171, the United States shall publish notice of the order of forfeiture.

 9 Notice of this Order and notice of the Attorney General’s (or a designee’s) intent to dispose of the

10 property in such manner as the Attorney General may direct shall be posted for at least 30 consecutive

11 days on the official internet government forfeiture site www.forfeiture.gov. The United States may also,

12 to the extent practicable, provide direct written notice to any person known to have alleged an interest in

13 the property that is the subject of the order of forfeiture as a substitute for published notice as to those

14 persons so notified.

15                  b.      This notice shall state that any person, other than the defendant, asserting a legal

16 interest in the above-listed property, must file a petition with the Court within sixty (60) days from the

17 first day of publication of the Notice of Forfeiture posted on the official government forfeiture site, or

18 within thirty (30) days from the receipt of direct written notice, whichever is earlier.

19          5.      If a petition is timely filed, upon adjudication of all third-party interests, if any, this Court

20 will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), in

21 which all interests will be addressed.

22          SO ORDERED this 9th day of November 2018.

23

24
                                                              UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                            2
                                                                                    Preliminary Order of Forfeiture
